Title: George Taylor, Jr., to Bartholomew Dandridge, Jr., 5 September 1793
From: Taylor, George Jr.
To: Dandridge, Bartholomew Jr.


          
            Thursday 5 Septr 1793
          
          G. Taylor Jr presents his respectful Compliments to Mr Dandridge—and informs him that
            Mr Jefferson desired the Commissions to be filled up agreeably to the Presidents desire
            on the day the present ones should determine, which will be on the 26 of the present
            month. This has accordingly been done having all been commissioned on that day in
              1789.
          Will Mr Dandridge be so obliging as to send 100 Blank Sea letters? We want that number
            to make up the 500 per month with which we furnish the Treasury.
        